Case 18-26805-MBK   Doc 51    Filed 11/16/18 Entered 11/16/18 10:27:00   Desc Main
                             Document      Page 1 of 5
Case 18-26805-MBK   Doc 51    Filed 11/16/18 Entered 11/16/18 10:27:00   Desc Main
                             Document      Page 2 of 5
Case 18-26805-MBK   Doc 51    Filed 11/16/18 Entered 11/16/18 10:27:00   Desc Main
                             Document      Page 3 of 5
Case 18-26805-MBK   Doc 51    Filed 11/16/18 Entered 11/16/18 10:27:00   Desc Main
                             Document      Page 4 of 5
Case 18-26805-MBK   Doc 51    Filed 11/16/18 Entered 11/16/18 10:27:00   Desc Main
                             Document      Page 5 of 5
